Case 17-31795          Doc 1020        Filed 10/21/19 Entered 10/21/19 19:19:21                     Desc Main
                                       Document      Page 1 of 6



                          UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION


In re                                                             Chapter 11

BESTWALL LLC,1                                                    Case No. 17-31795 (LTB)

                                Debtor.


BESTWALL LLC,

        Plaintiff,
                                                                  Adv. Proc. No. 17-3105 (LTB)
v.

THOSE PARTIES LISTED ON APPENDIX A
TO COMPLAINT and JOHN AND JANE
DOES 1-1000,

        Defendants.


                       NOTICE OF AMENDED AGENDA OF MATTERS
                     SCHEDULED FOR HEARING ON OCTOBER 23, 2019

Time of Hearing:                   9:30 a.m. (prevailing Eastern Time)

Location of Hearing:               Courtroom of the Honorable Chief Judge Laura T. Beyer, United
                                   States Bankruptcy Court for the Western District of North Carolina,
                                   Charlotte Division, Courtroom 1-5, 401 West Trade Street,
                                   Charlotte, North Carolina 28202




1
        The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address is
        133 Peachtree Street, N.E., Atlanta, Georgia 30303.


NAI-1509484396
Case 17-31795         Doc 1020     Filed 10/21/19 Entered 10/21/19 19:19:21          Desc Main
                                   Document      Page 2 of 6



                           MATTERS IN MAIN CHAPTER 11 CASE

1.      Motion of the Debtor for Estimation of Current and Future Mesothelioma Claims [Docket
        No. 875] (the “Estimation Motion”).

        Status: Argument on this matter solely with respect to the issue of whether any
        estimation of asbestos liabilities should be authorized in the above-captioned case
        was completed at a hearing conducted on September 19, 2019, after which this
        matter was continued by the Court. The hearing on this matter is going forward for
        the Court to issue its ruling.

        Objection Deadline: July 15, 2019. Pursuant to the Agreed Scheduling Order (as defined
        below), the deadline for the Official Committee of Asbestos Claimants (the “ACC”) and
        the Future Claimants’ Representative (the “FCR”) to object to the issue of whether any
        estimation of asbestos liabilities should be authorized in the above-captioned case was
        extended to August 16, 2019. Objections or responses by the ACC or the FCR relating to
        all other issues raised by the Estimation Motion have been reserved in accordance with
        the Agreed Scheduling Order.

        Related Documents:

        A.       Reply of Debtor in Support of Motion of the Debtor for Estimation of Current and
                 Future Mesothelioma Claims [Docket No. 988].

        B.       Georgia-Pacific LLC’s Statement in Support of Motion of the Debtor for
                 Estimation of Current and Future Mesothelioma Claims [Docket No. 990].

        C.       Agreed Order Establishing Briefing and Hearing Schedule With Respect to
                 Motion of the Debtor for Estimation of Current and Future Mesothelioma Claims
                 [Docket No. 875] and Related Motions [Docket No. 913] (the “Agreed
                 Scheduling Order”).

        D.       Informational Brief of Bestwall LLC [Docket No. 12].

        E.       Informational Brief of the Official Committee of Asbestos Claimants of
                 Bestwall LLC [Docket No. 939].

        F.       Appendix to Informational Brief of the Official Committee of Asbestos Claimants
                 of Bestwall LLC [Docket No. 944].

        Objections Received:

        G.       Future Claimants’ Representative’s Objection to Motion of the Debtor for
                 Estimation of Current and Future Mesothelioma Claims [Docket No. 936].

        H.       Objection of the Official Committee of Asbestos Claimants to Motion of the
                 Debtor for Estimation of Current and Future Mesothelioma Claims [Docket
                 No. 937].
                                               -2-
NAI-1509484396
Case 17-31795         Doc 1020     Filed 10/21/19 Entered 10/21/19 19:19:21           Desc Main
                                   Document      Page 3 of 6



2.      Motion of the Official Committee of Asbestos Claimants to (I) Dismiss the Chapter 11
        Case for Cause Pursuant to 11 U.S.C. § 1112(b), or Alternatively, (II) to Set a Deadline
        (A) by Which the Debtor Must Confirm a Chapter 11 Plan or (B) to Lift the Preliminary
        Injunction in Favor of New GP and the Protected Parties [Docket No. 938].

        Status: Argument on this matter was completed at a hearing conducted on
        September 19, 2019, after which this matter was continued by the Court.
        The hearing on this matter is going forward for the Court to issue its ruling.

        Objection Deadline: September 12, 2019.

        Related Documents:

        A.       Consolidated Reply of the Official Committee of Asbestos Claimants to
                 Objections of the Debtor and Georgia-Pacific LLC to the Motion of the Official
                 Committee of Asbestos Claimants (I) to Dismiss the Chapter 11 Case for Cause
                 Pursuant to 11 U.S.C. § 1112(b), or Alternatively, (II) to Set a Deadline (A) by
                 Which the Debtor Must Confirm a Chapter 11 Plan or (B) to Lift the Preliminary
                 Injunction in Favor of New GP and the Protected Parties [Docket No. 996].

        B.       Stipulation Regarding Postpetition         Dividends    Paid    by   Non-Debtor
                 Georgia-Pacific LLC [Docket No. 997].

        C.       Declaration of Tyler L. Woolson [Docket No. 998].

        Objections Received:

        D.       The Debtor’s Objection to Motion of the Official Committee of Asbestos
                 Claimants to (I) Dismiss the Chapter 11 Case for Cause, or Alternatively, (II) Set
                 a Deadline (A) by Which the Debtor Must Confirm a Chapter 11 Plan or (B) Lift
                 the Preliminary Injunction in Favor of New GP and the Protected Parties [Docket
                 No. 989].

        E.       Georgia-Pacific LLC’s Objection to the Motion of the Official Committee of
                 Asbestos Claimants to (I) Dismiss the Chapter 11 Case for Cause, or
                 Alternatively, (II) Set a Deadline (A) by Which the Debtor Must Confirm a
                 Chapter 11 Plan or (B) Lift the Preliminary Injunction in Favor of New GP and
                 the Protected Parties [Docket No. 991].

3.      Georgia-Pacific LLC’s Motion to Confirm Standing as Party in Interest [Docket
        No. 921].

        Status: The hearing on this matter is going forward.

        Objection Deadline: August 26, 2019.



                                                -3-
NAI-1509484396
Case 17-31795         Doc 1020     Filed 10/21/19 Entered 10/21/19 19:19:21         Desc Main
                                   Document      Page 4 of 6



        Related Documents:

        A.       Ex Parte Motion for Order Shortening Notice [Docket No. 922].

        B.       Order Denying Motion to Shorten Notice [Docket No. 928].

        C.       Georgia-Pacific LLC’s Reply in Support of Its Motion to Confirm Standing as
                 Party in Interest [Docket No. 995].

        Objections Received:

        D.       Objection of the Future Claimants’ Representative to Georgia-Pacific LLC’s
                 Motion to Confirm Standing as Party in Interest [Docket No. 972].

        E.       The Official Committee of Asbestos Claimants’ Objection to
                 Georgia-Pacific LLC’s Motion to Confirm Standing as a Party in Interest
                 [Docket No. 973].

                     MATTERS IN ADVERSARY PROCEEDING 17-3105

4.      Motion of the Official Committee of Asbestos Claimants to Reconsider and Amend the
        Memorandum Opinion and Order Granting the Debtor’s Request for Preliminary
        Injunctive Relief [Adv. Pro. Docket No. 166].

        Status: The hearing on this matter is going forward.

        Objection Deadline: October 9, 2019. By agreement of the parties, the deadline for the
        Debtor and the Debtor’s non-debtor affiliate, Georgia-Pacific LLC, to file an objection
        was extended to October 16, 2019 in accordance with the Order Establishing Certain
        Notice, Case Management and Administrative Procedures [Docket No. 65].

        Related Documents:

        A.       Debtor’s Complaint for Injunctive and Declaratory Relief (I) Preliminarily
                 Enjoining Certain Actions Against Non-Debtors, or (II) in the Alternative,
                 Declaring That the Automatic Stay Applies to Such Actions and (III) Granting a
                 Temporary Restraining Order Pending a Full Hearing on the Motion [Adv. Pro.
                 Docket No. 1].

        B.       Debtor’s Motion for an Order (I) Preliminarily Enjoining Certain Actions Against
                 Non-Debtors, or (II) in the Alternative, Declaring That the Automatic Stay
                 Applies to Such Actions and (III) Granting a Temporary Restraining Order
                 Pending a Full Hearing on the Motion [Adv. Pro. Docket No. 2].

        C.       Memorandum Opinion and Order Granting the Debtor’s Request for Preliminary
                 Injunctive Relief [Adv. Pro. Docket No. 164].



                                               -4-
NAI-1509484396
Case 17-31795         Doc 1020    Filed 10/21/19 Entered 10/21/19 19:19:21         Desc Main
                                  Document      Page 5 of 6



        D.       Consolidated Reply of the Official Committee of Asbestos Claimants to
                 Objections of the Debtor and Georgia-Pacific LLC to the Motion of the Official
                 Committee of Asbestos Claimants to Reconsider and Amend the Memorandum
                 Opinion and Order Granting the Debtor’s Request for Preliminary Injunctive
                 Relief [Adv. Pro. Docket No. 175].

        Objections Received:

        E.       The Debtor’s Objection to the Official Committee of Asbestos Claimants’ Motion
                 to Reconsider and Amend the Memorandum Opinion and Order Granting the
                 Debtor’s Request for Preliminary Injunctive Relief [Adv. Pro. Docket No. 171].

        F.       Georgia-Pacific LLC’s Joinder to the Debtor’s Objection to the Official
                 Committee of Asbestos Claimants’ Motion to Reconsider and Amend the
                 Memorandum Opinion and Order Granting the Debtor’s Request for Preliminary
                 Injunctive Relief [Adv. Pro. Docket No. 172].




                                    [Remainder of Page Intentionally Blank.]




                                              -5-
NAI-1509484396
Case 17-31795      Doc 1020        Filed 10/21/19 Entered 10/21/19 19:19:21      Desc Main
                                   Document      Page 6 of 6



Dated: October 21, 2019                        Respectfully submitted,
       Charlotte, North Carolina
                                               /s/ Garland S. Cassada
                                               Garland S. Cassada (NC Bar No. 12352)
                                               David M. Schilli (NC Bar No. 17989)
                                               Andrew W.J. Tarr (NC Bar No. 31827)
                                               ROBINSON, BRADSHAW & HINSON, P.A.
                                               101 North Tryon Street, Suite 1900
                                               Charlotte, North Carolina 28246
                                               Telephone: (704) 377-2536
                                               Facsimile: (704) 378-4000
                                               E-mail:     gcassada@robinsonbradshaw.com
                                                           dschilli@robinsonbradshaw.com
                                                           atarr@robinsonbradshaw.com

                                               Gregory M. Gordon (TX Bar No. 08435300)
                                               JONES DAY
                                               2727 North Harwood Street, Suite 500
                                               Dallas, Texas 75201
                                               Telephone: (214) 220-3939
                                               Facsimile: (214) 969-5100
                                               E-mail:    gmgordon@jonesday.com
                                               (Admitted pro hac vice)

                                               Jeffrey B. Ellman (GA Bar No. 141828)
                                               Brad B. Erens (IL Bar No. 06206864)
                                               JONES DAY
                                               1420 Peachtree Street, N.E., Suite 800
                                               Atlanta, Georgia 30309
                                               Telephone: (404) 581-3939
                                               Facsimile: (404) 581-8330
                                               E-mail:     jbellman@jonesday.com
                                                           bberens@ jonesday.com
                                               (Admitted pro hac vice)

                                               ATTORNEYS FOR DEBTOR AND DEBTOR
                                               IN POSSESSION




                                             -6-
NAI-1509484396
